Citation Nr: 1507164	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II with mild renal insufficiency and hypertension, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 20 percent disability rating for diabetes mellitus type II.  The claims file was subsequently transferred to the RO in Detroit, Michigan.  

The Board notes that in his May 2010 VA Form 9, the Veteran indicated that he was unemployable due to his service-connected disabilities.  In a March 2011 rating decision, the RO granted a TDIU, effective February 10, 2009.  The Veteran did not express disagreement with the effective date assigned the TDIU.  The Board finds that no action on the part of the Board is warranted.  Cf.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his May 2010 VA Form 9.  However, in October 2011 correspondence, the Veteran canceled his hearing request.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including private medical records dated from February 2009 to November 2013 and the February 2015 Informal Hearing Presentation, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the claims.  

The Veteran was last afforded a VA examination for his diabetes mellitus type II in September 2008, over 6 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is the last examination unduly remote, but the Veteran has also submitted evidence that suggests that his condition has worsened since the previous VA examination.  Specifically, in January 2015, the Veteran submitted private medical records dated from February 2009 to November 2013 suggesting that the Veteran's diabetic nephropathy had progressed to stage III chronic kidney disease. 

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his diabetes mellitus type II, hypertension, and diabetic nephropathy since November 2013 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his diabetes mellitus type II with renal insufficiency and hypertension.  The examiner must review the record in conjunction with the examination.  All indicated tests should be performed and the results reported.

The examiner should describe all symptomatology related to the Veteran's service-connected diabetes mellitus type II.  Specifically, the examiner should indicate whether the Veteran requires insulin, restricted diet, an oral hypoglycemic agent, and regulation of activities.  The examiner should note the frequency of insulin injections required.  In discussing the regulation of activities due to diabetes, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus. 

The examiner should also indicate whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions, and if so, how frequently such episodes necessitate hospitalization or visits to a diabetic care provider.  Additionally, the examiner should state whether there has been a progressive loss of weight or strength.   

The examiner should identify and describe the severity of all complications of the Veteran's diabetes, including but not limited to, diabetic nephropathy and hypertension.  

The reasoning for any opinions given should be provided.

3.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the private medical records dated from February 2009 to November 2013 that were submitted in January 2015.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






